Citation Nr: 1803758	
Decision Date: 01/19/18    Archive Date: 01/29/18

DOCKET NO.  13-03 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased rating in excess of 30 percent from October 1, 2010, for status post right knee total knee arthroplasty.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. O'Donnell, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1975 to August 1999.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.   

During the pendency of the appeal, the Veteran was assigned a temporary evaluation of 100 percent for a status post right knee total knee arthroplasty effective August 26, 2009, and a 30 percent evaluation, effective October 1, 2010.  

This claim was remanded for further development by the Board in July 2017.  That development has been completed and the case has since been returned to the Board for appellate review.  


FINDINGS OF FACT

1. For the period on appeal, the Veteran's service-connected status post right knee total knee arthroplasty residuals more closely approximate the criteria for a 60 percent disability rating.  


CONCLUSION OF LAW

1. The criteria for an evaluation of 60 percent, but no higher, for status post right knee total knee arthroplasty as of October 1, 2010, have been met.  38 U.S.C. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.71a, Diagnostic Code 5055 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2016); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

The Veteran's service-connected status post right knee total knee arthroplasty is currently evaluated under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5055.  Prior to the period on appeal, the Veteran's right knee disability was assigned a 10 percent evaluation under 38 C.F.R. § Diagnostic Code 5260-5010, and a separate 10 percent evaluation under Diagnostic Code 5257.  Under Diagnostic Code 5055, for one year following implantation of knee prosthesis for a service-connected knee disability, a 100 percent rating is assigned.  Thereafter, a 60 percent rating is assigned when there are chronic residuals consisting of severe painful motion or weakness in the affected extremity; or, a minimum 30 percent rating is assigned.  When there are intermediate degrees of residual weakness, pain, or limitation of motion, these intermediate residuals are to be rated by analogy under 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5261, or 5262.

The Board observes that the words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. §4.6.

As stated above, the Veteran was rated under Diagnostic Code 5010, which was applied from September 1, 1999, until his right knee total knee arthroplasty on August 26, 2009.   Diagnostic Code 5010 represents the diagnostic code for rating traumatic arthritis.  

According to Diagnostic Code 5010, traumatic arthritis, substantiated by X-ray findings, should be rated as degenerative arthritis.  Degenerative arthritis is evaluated under Diagnostic Code 5003, which provides that degenerative arthritis, when substantiated by X-rays, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Additionally, under Diagnostic Code 5003, a 10 percent rating is warranted with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joints.  A 20 percent evaluation is warranted with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  

Limitation of motion of the knee is evaluated under Diagnostic Codes 5260 and 5261. Under Diagnostic Code 5260, a 10 percent rating is warranted for flexion limited to 45 degrees, a 20 percent rating is warranted for flexion limited to 30 degrees, and a 30 percent rating is warranted for flexion limited to 15 degrees. 

Under Diagnostic Code 5261, a 10 percent rating is warranted for extension limited to 10 degrees, a 20 percent rating is warranted for extension limited to 15 degrees, a 30 percent rating is warranted for extension limited to 20 degrees, a 40 percent rating is warranted for extension limited to 30 degrees, and a 50 percent rating is warranted for extension limited to 45 degrees.  38 C.F.R. § 4.71a, Plate II, indicates that normal flexion of the knee is 140 degrees and normal extension of the knee is zero degrees.

Under Diagnostic Code 5257 for other impairments of the knee, a 30 percent rating applies if there is severe recurrent subluxation or lateral instability.  A 20 percent rating applies if there is moderate recurrent subluxation or lateral instability.  A 10 percent rating applies if there is slight recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Under Diagnostic Code 5258, a 20 percent evaluation can be assigned for cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  

Under Diagnostic Code 5259, a 10 percent rating can be assigned for symptomatic removal of semilunar cartilage. 38 C.F.R. § 4.71a, Diagnostic Code 5259.  

Evaluations for knee impairment can also be assigned due to ankylosis, nonunion or malunion of the tibia and fibula, or genu recurvatum, but as the Veteran has not at any time been found to have ankylosis of the right knee, nonunion or malunion of the tibia and fibula, or genu recurvatum, these diagnostic codes are not applicable and will not be further discussed.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5662, 5263.

Separate ratings for knee disabilities may be assigned for a disability of the same joint, if none of the symptomatology on which each rating is based is duplicative or overlapping.  See VAOPGCPREC 9-04 (2004); 69 Fed. Reg. 59,990 (2004); 38 C.F.R. § 4.14. 

Again, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

III. Analysis

The Veteran contends that he is entitled to an evaluation in excess of 30 percent for status post right knee total knee arthroplasty.  The record shows that the Veteran underwent a total right knee arthroplasty on August 26, 2009.  Effective October 1, 2010, the Veteran has been in receipt of a 30 percent rating under 38 C.F.R. § 4.71a, DC 5055, for his total right knee replacement.  Prior to October 1, 2010, the Veteran was rated at 100 percent, since the date of his right knee replacement surgery.  After review of the evidence of record, the Board finds that based on the evidence of record, lay and medical, the Veteran is entitled to a 60 percent rating effective October 1, 2010.  

As stated above, under Diagnostic Code 5055, for one year following implantation of knee prosthesis for service-connected knee disability, a 100 percent rating is assigned.  The term "prosthetic replacement" in Diagnostic Code 5055 means a total replacement of the named joint.  See 38 C.F.R. § 4.71a, Diagnostic Code 5055, Note.  A 60 percent rating is assigned when there are chronic residuals consisting of severe painful motion or weakness in the affected extremity; or, a minimum 30 percent rating is assigned.  

The Veteran's July 2010 VA examination report reveals that he experienced right knee grinding, as well as moderate medial and lateral instability.  A March 2011 private treatment note indicates that the Veteran experienced right knee inflammation and instability.  On his July 2013 VA Form 9, the Veteran indicated that he experienced weakness in his right knee that prevented him from jogging and engaging in other recreational activities.  During his August 2016 VA examination, the Veteran reported that he experienced pain on weight bearing activities, and that he was no longer able to hike or walk more than a half mile as a result.  He also reported that he used a brace on his right knee to assist with locomotion.  Further, the Veteran reported to the August 2017 VA examiner that he experienced weakness when he overused his right knee, as well as aching and soreness during flare-ups.  

Upon review of the totality of the evidence of record, lay and medical, the Board finds that a 60 percent evaluation is warranted for the period on appeal.  To that end, the record reveals that the Veteran's has demonstrated chronic weakness in his right knee throughout the period on appeal as evidence by his lay statement and the medical evidence of record.  The Board finds, however, that the frequency, severity, and duration of the Veteran's symptomatology do not warrant a disability rating in excess of 60 percent considering the relevant regulatory provisions.  

The Board has considered the Veteran's claim and decided entitlement based on the evidence or record.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  Moreover, the Board finds there has been substantial compliance with its July 2017 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.) 




	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an increased rating of 60 percent, but no higher, from October 1, 2010 for status post right knee total knee arthroplasty is granted.  




____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


